DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 22, limitation a second search link to a second list of items containing the first set of search results was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24, 26, 27, 30 & 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation the first list of items containing the first set of search results.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 22, it is unclear how a second search link to a second list of items containing the first set of search results if the second search query is totally different from the first search query input. 

Regarding claims 24, 26-27, limitation the first visualization references to other items in the claims. It is unclear what item is being referenced. 

the first workspace link references to other items in the claims. It is unclear what item is being referenced. 

Regarding claim 41, limitation the displaying a visual quantitative indicator references to other items in the claims. It is unclear what item is being referenced. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 23-27, 29, 30 & 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by REED et al. [US 10,007,729 B1], hereinafter referred to as REED.

Regarding claims 21 & 42, REED teaches a machine-readable storage medium containing computer-executable instructions (REED, Col. 12-Lines 29[Wingdings font/0xE0]42) to perform a method of providing a search space user interface. The method as taught in REED reads on the method of claims 21 & 42 as shown below.

CLAIMS 21 & 42
A method of providing a search-ecosystem user interface to assist a user in searching information stored within a computer system and in managing results of the searching, the method being performed by software providing the search-ecosystem user interface and comprising:



displaying a task-card-identification control;


receiving a first task-card identifier from the user via the task-card-identification control; 


creating a first task card and associating the first task-card identifier with the first task card; 


displaying a task-card search-query field associated with the first task card; 



receiving a first search query input by the user into the task-card search-query field; 

sending, via the computer system, the first search query to at least one search tool on the computer system;

displaying a first visual representation of the first task card to the user; and 


displaying on the first visual representation a first search link to the first list of items containing the first set of search results.

REED et al.
A method of providing a SearchSpace user interface as shown in FIG. 2 to assist a user in searching information stored within a computer system as shown in FIG. 16 (REED, Col. 13-Lines 1[Wingdings font/0xE0]50) and in saving results of the searching (REED, Col. 6-Lines 36[Wingdings font/0xE0]49), the method being performed by software providing the SearchSpace user interface (REED, Col. 12-Lines 29[Wingdings font/0xE0]51) and comprising:
a SearchSpace UI is displayed as shown in FIG. 2 (REED, Col. 5-Line 66[Wingdings font/0xE0]Col. 6-Line 8);
a SearchSpace name is received for either a team or personal research is received from a user via the SearchSpace UI (REED, Col. 5-Line 66[Wingdings font/0xE0]Col. 6-Line 8); 
a search space is created and the SearchSpace name is associated with the created search space as shown in FIG. 4 (REED, Col. 6-Lines 19[Wingdings font/0xE0]25); 
a search field is displayed in area 430 of FIG. 4, wherein the search field is associated 
a first search query, e.g., “blackberry”, input by the user into the search field is received (REED, FIG. 4, Col. 8-Lines 4[Wingdings font/0xE0]25); 
first search query, e.g., “blackberry”, is sent, via the computer system, to at least one search engine database on the computer system (REED, Col. 6-Lines 19[Wingdings font/0xE0]35);
a visual area 430 for searching and displaying search result as shown in FIG. 4 is displayed to the user (REED, Col. 6-Lines 19[Wingdings font/0xE0]25); and 
a suggested search, e.g., “BlackBerry[Phone]”, under the search field is suggested to the user and presented as in FIG. 4, wherein the search, e.g., “BlackBerry[Phone]”, links to a list contains a set of search results (REED, Col. 8-Lines 4[Wingdings font/0xE0]37).



Regarding claim 23, REED further discloses the steps of:
the displaying of a task-card-identification control includes displaying a task-card-naming field configured to receive a task-card name input by the user (REED, FIG. 2, Col. 5-Line 65[Wingdings font/0xE0]Col. 6-Line 8);
the receiving of the first task-card identifier includes receiving the task-card name from the user (REED, FIG. 2, Col. 5-Line 65[Wingdings font/0xE0]Col. 6-Line 8); and
the associating of the first task-card identifier includes associating the task-card name with the first task card (REED, FIG. 2, Col. 5-Line 65[Wingdings font/0xE0]Col. 6-Line 8).

Regarding claim 24, REED further discloses the step of visually labeling the first visualization with the task-card name, e.g., the SearchSpace name “Research on Smart Phones” is presented (REED, FIG. 4).

Regarding claim 25, REED further discloses the steps of 
displaying a search-query field configured to receive a second search query input by the user (REED, FIG. 2, Col. 5-Line 65[Wingdings font/0xE0]Col. 6-Line 8); 
the receiving of the first task-card identifier includes receiving the second search query from the user (REED, FIG. 3, Col. 6-Lines 9[Wingdings font/0xE0]18); and 
the associating of the first task-card identifier includes associating the second search query with the first task card (REED, Col. 6-Lines 9[Wingdings font/0xE0]18).

Regarding claim 26, REED further discloses the step of visually labeling the first visualization with the second search query (REED, FIG. 3).

Regarding claim 27, REED further discloses the step of visually labeling the first visualization with the first task-card identifier (REED, FIG. 4).

Regarding claim 29, REED further discloses the step of providing a task-card-selection user interface that displays the first and second task-card identifiers and allows the user to open one or the other of the first and second task cards based on the display of the first and second task-card identifiers (REED, FIG. 15, Col. 11-Lines 35[Wingdings font/0xE0]56).

Regarding claim 30, REED further discloses the step of converting the first set of search results into a workspace list of items (REED, FIG. 5, Col. 8-Lines 26[Wingdings font/0xE0]37), wherein the first search link links to the first workspace link (REED, FIG. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 28, 31-34 & 37 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over REED et al. [US 10,007,729 B1], hereinafter referred to as REED.

Regarding claim 22, the features as recited are either implied or obvious over REED. As shown in FIG. 4:
receiving a second search query input by the user into the task-card search-query field, e.g., a second search query, e.g., “iPhone”, input by the user into the search field is received (REED, FIG. 4, Col. 8-Lines 4[Wingdings font/0xE0]25);
sending, via the computer system, the second search query to at least one search tool on the computer system, e.g., second search query, e.g., “iPhone”, is sent, via the computer system, to at least one search engine database on the computer system (REED, Col. 6-Lines 19[Wingdings font/0xE0]35);
receiving a second set of search results from the at least one search tool in response to the second search query, e.g., search results corresponding the query is received from the at least one search engine database (REED, Col. 6-Lines 19[Wingdings font/0xE0]35); and
displaying the second search query input on the first visual representation of the first task card, e.g., as a second search link to a second list of items containing the first set of search results, e.g., a suggested search, e.g., “BlackBerry[Phone]”, under the search field is suggested to the user and presented as in FIG. 4, wherein the suggested search links to a list contains the set of search results (REED, Col. 8-Lines 4[Wingdings font/0xE0]37).

Regarding claim 28, the features as recited are either implied or obvious over REED, wherein the steps of receiving a second task-card identifier from the user via the task-card-identification control; and creating a second task card and associating the second task-card identifier with the second task card are performed as noted with regard to claim 21 and as shown in REED’s FIGS. 2[Wingdings font/0xE0]4 (REED, Col. 5-Line 65[Wingdings font/0xE0]Col. 6-Line 25).

Regarding claim 31, the features as recited are either implied or obvious over REED, wherein the step of receiving a selection by the user of the first search link is performed by a user by selecting suggested search, e.g., “BlackBerry[Phone]”, as shown in FIG. 4; and in response to the selection of the first search link, displaying to the user the workspace list in an interactive workspace, e.g., in response to selecting of suggested search, e.g., “BlackBerry[Phone]”, a list of the interactive workspace is designed and configured to 1) allow the user to manipulate and interact with the items (REED, Col. 8-Lines 26[Wingdings font/0xE0]37), 2) track interactions with the items; and 3) visualize the interactions with the items (REED, FIG. 5 & Col. 9-Lines 1[Wingdings font/0xE0]20).

Regarding claim 32, REED further discloses that the interactive workspace is designed and configured to allow the user to delete one or more of the items from the workspace list (REED, Col. 8-Lines 26[Wingdings font/0xE0]37), the method further comprising:
receiving from the user an indication to delete one or more of the items from the workspace list; and in response to receiving the indication, deleting the one or more of the items from the workspace list (REED, Col. 8-Lines 26[Wingdings font/0xE0]37).

Regarding claim 33, REED further discloses that the interactive workspace is designed and configured to allow the user to visually tag one or more of the items on the workspace list (REED, Col. 7-Lines 38[Wingdings font/0xE0]53), the method further comprising:
receiving from the user an indication to visually tag one or more of the items from the workspace list; and in response to receiving the indication, visually tag each of the one or more of the items on the workspace list within the interactive workspace (REED, Col. 7-Lines 38[Wingdings font/0xE0]53).

Regarding claim 34, REED further discloses the steps of tracking a quantitative user interaction with one of the items on the workspace list; displaying, within the interactive workspace and in association with the one of the items, a visual quantitative indicator based on the quantitative user interaction tracked, e.g., “Recent Activity” as shown in FIG. 5 indicates a visual quantitative indicator based on a tracked quantitative user interaction.

tracking annotating the user performed on the one of the items (REED, Col. 8-Lines 4[Wingdings font/0xE0]25).

Claims 35, 36 & 41 are rejected under 35 U.S.C. 103 as being unpatentable over REED et al. [US 10,007,729 B1], hereinafter referred to as REED in view of DONTCHEVA et al. [US 2008/0046218 A1], hereinafter referred to as DONTCHEVA.

Regarding claim 35, REED further teaches that the one of the items is a linked page (REED, FIG. 5).
REED does not explicitly teach the step of tracking time the user spent on the linked page.
DONTCHEVA teaches the step of tracking time the user spent on the linked page (DONTCHEVA, ¶ 0042).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in DONTCHEVA into REED in order to summarize user activities.

Regarding claim 36, REED further teaches that the one of the items is a linked page (REED, FIG. 5).
REED does not explicitly teach the step of tracking scrolling by the user on the linked page.
DONTCHEVA teaches the step of tracking scrolling by the user on the linked page (DONTCHEVA, ¶ 0042).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in DONTCHEVA into REED in order to summarize user activities.

the one of the items is a linked page containing a link to a corresponding other page; and the displaying a visual quantitative indicator includes displaying the link to the other page in association with the one of the first items (REED, FIG. 5).
REED does not explicitly teach the step of tracking selection by the user of the link on the linked page.
DONTCHEVA teaches the step of tracking selection by the user of the link on the linked page (DONTCHEVA, ¶ 0042).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in DONTCHEVA into REED in order to summarize user activities.

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over REED et al. [US 10,007,729 B1], hereinafter referred to as REED in view of ASCAR et al. [US 2010/0169792 A1], hereinafter referred to as ASCAR.

Regarding claim 38, REED does not explicitly teach the step of displaying a shading bar containing an extent of shading, wherein the extent of shading increases with increasing quantity of the quantitative user interaction.
ASCAR teaches the step of displaying a shading bar containing an extent of shading, wherein the extent of shading increases with increasing quantity of the quantitative user interaction (ASCAR, ¶ 0031).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in ASCAR into REED in order to summarize user activities.

the interactive workspace displays the shading bar as a background to an item identifier for the one of the items (ASCAR, ¶ 0031).

Regarding claim 40, REED does not explicitly teach the step of displaying differing colors as a function of differing quantity of the quantitative user interaction.
ASCAR teaches the step of displaying differing colors as a function of differing quantity of the quantitative user interaction (ASCAR, ¶ 0031).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in ASCAR into REED in order to summarize user activities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            January 9, 2021